      Case 2:19-cv-14711-JCZ-MBN Document 89 Filed 02/24/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 DWAYNE BURRELL, ET AL.                                               CIVIL ACTION

 VERSUS                                                               NO. 19-14711

 ROBERT PHILLIPS, ET AL.                                              SECTION “A” (5)

                                 ORDER AND REASONS

       Before the Court are a Motion for Partial Summary Judgment by Plaintiffs Dwayne

Burrell and Devin Russell (Rec. Doc. 52) and a Motion for Partial Summary Judgment by

Defendant GEICO Casualty Company (“GEICO”) (Rec. Doc. 55). For the following

reasons, both Motions are DENIED.

       I.     Background

       This case involves a motor vehicle accident that occurred on August 25, 2018 in

Calhoun, Louisiana. (Rec. Doc. 52-1, p .1, Plaintiffs’ Memorandum in Support). On May

13, 2019, Plaintiffs filed a Petition for Damages alleging they suffered injuries as a result

of the accident. Id. Plaintiffs filed their action in Civil District Court, Parish of Orleans,

State of Louisiana. Id. The defendants named in the lawsuit were Robert Phillips, the

driver of the other vehicle; USAA Casualty Insurance Company (“USAA”), as Mr. Phillips’

automobile liability carrier; and GEICO, as the UM carrier. Id. Plaintiffs settled their claims

against Mr. Phillips and USAA for policy limits of $100,000.00 for each plaintiff. Id. GEICO

subsequently removed the matter to this Court. Id. Since the settlement of the suit with

USAA and Mr. Phillips, Plaintiff Dwayne Burrell has received $10,000.00 in medical

payments and $86,411.87 in UM tenders from GEICO, and Plaintiff Devin Russell has

received $10,000.00 in medical payments and $85,354.75 in UM tenders from GEICO.

Id.

                                          Page 1 of 6
      Case 2:19-cv-14711-JCZ-MBN Document 89 Filed 02/24/21 Page 2 of 6




       II.    Legal Standard

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law.” Fed. R. Civ. P. 56(c). A genuine issue of fact exists only “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       In determining whether the movant is entitled to summary judgment, the Court

views facts in the light most favorable to the non-movant and draws all reasonable

inferences in his favor. Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528 (5th Cir.

1997). “If the moving party meets the initial burden of showing that there is no genuine

issue of material fact, the burden shifts to the non-moving party to produce evidence or

designate specific facts showing the existence of a genuine issue for trial.” Engstrom v.

First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995). Summary judgment is

appropriate if the non-movant “fails to make a showing sufficient to establish the existence

of an element essential to that party's case.” Celotex Corp. v. Catrett, 477 U.S. 317, 324

(1986). “In response to a properly supported motion for summary judgment, the non-

movant must identify specific evidence in the record and articulate the manner in which

that evidence supports that party's claim, and such evidence must be sufficient to sustain

a finding in favor of the non-movant on all issues as to which the non-movant would bear

the burden of proof at trial.” John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force,

379 F.3d 293, 301 (5th Cir. 2004) (internal citations omitted). “We do not ... in the absence

of any proof, assume that the nonmoving party could or would prove the necessary facts.”



                                         Page 2 of 6
      Case 2:19-cv-14711-JCZ-MBN Document 89 Filed 02/24/21 Page 3 of 6




Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)). Additionally, “[t]he mere argued existence

of a factual dispute will not defeat an otherwise properly supported motion.” Boudreaux

v. Banctec, Inc., 366 F. Supp. 2d. 425, 430 (E.D. La. 2005).

       III.   Law and Analysis

              A. Plaintiffs’ Motion for Partial Summary Judgment

       Plaintiffs filed a Motion seeking partial summary judgment on the following issues:

liability, coverage, causation, and bad faith. GEICO has advised Plaintiffs that it stipulates

to liability in this matter. (Rec. Doc. 58, p. 3, GEICO’s Opposition). However, the Court

notes that Plaintiffs do not join in said stipulation. Id. Additionally, GEICO does not deny

coverage. Id. Therefore, these issues are now moot.

       Next, Plaintiffs assert that they are entitled to partial summary judgment on the

issue of medical causation.

       Under Louisiana law,

       [i]n a personal injury suit [a] plaintiff bears the burden of proving a causal
       relation between the injury sustained and the accident which caused the
       injury. American Motorist Insurance Co. v. American Rent–All, Inc., 579
       So.2d 429 (La. 1991); Aucoin v. State Farm Mut. Auto. Ins. Co., 505 So.2d
       993 (La. App. 3d Cir. 1987); Richard v. Walgreen's Louisiana Co., 476
       So.2d 1150 (La. App. 3d Cir. 1985). Plaintiff must prove causation by a
       preponderance of the evidence. Morris v. Orleans Parish School Bd., 553
       So.2d 427 (La. 1989). The test for determining the causal relationship
       between the accident and subsequent injury is whether the plaintiff proved
       through medical testimony that it is more probable than not that the
       subsequent injuries were caused by the accident. Mart v. Hill, 505 So.2d
       1120 (La. 1987); Villavaso v. State Farm Mut. Auto. Ins. Co., 424 So.2d 536
       (La. App. 4th Cir. 1982).

Maranto v. Goodyear Tire & Rubber Co., 94-2603 (La. 2/20/95), 650 So. 2d 757, 759. “To

recover damages for aggravation of a pre-existing condition, the tort plaintiff is required



                                         Page 3 of 6
      Case 2:19-cv-14711-JCZ-MBN Document 89 Filed 02/24/21 Page 4 of 6




to establish a causal link between the tortious conduct and the aggravation of the pre-

existing condition, and the test to determine if that burden has been met is whether the

plaintiff proved through medical testimony that it is more likely than not that the

subsequent injuries were caused by the tortious conduct.” Guillory v. Lee, 2009-0075 (La.

6/26/09), 16 So. 3d 1104.

       “Causation is an issue of fact that is generally decided at the trial on the merits.”

Estate of Adams v. Home Health Care of Louisiana, 775 So.2d 1064, 1065 (La. 2000);

see also Arceneaux v. State Farm Fire & Cas. Co., No. 07-3830, 2009 WL 1393711, at

*3 (E.D. La. May 18, 2009) (quoting same).

       Plaintiffs contend that, based on excerpts from their medical records, expert

reports, and the deposition of their treating physician, it is undisputed that it is more

probable than not that their injuries were caused by the August 25, 2018 accident. (Rec.

Doc. 52-1, p. 6-10, Plaintiffs’ Memorandum in Support). However, GEICO argues that

Plaintiffs paint an incomplete picture of their medical records and the expert witnesses’

opinions on causation. (Rec. Doc. 58, p. 4, GEICO’s Opposition). Thus, the Court finds

that there are genuine issues of material fact regarding causation that would be best

determined by the jury at trial.

       Lastly, Plaintiffs assert that they are entitled to partial summary judgment on the

issue of bad faith. Plaintiffs argue that GEICO breached its duty under La. R.S.

22:1973(B)(1) by misrepresenting pertinent facts in its Answer to Plaintiffs’ Second

Supplemental & Amended Complaint for Damages. (Rec. Doc. 52-1, p. 11, Plaintiffs’

Memorandum in Support).




                                        Page 4 of 6
      Case 2:19-cv-14711-JCZ-MBN Document 89 Filed 02/24/21 Page 5 of 6




              B. GEICO’s Motion for Partial Summary Judgment

       In its Motion for Partial Summary Judgment on Plaintiffs’ Claim for Statutory

Penalties & Attorney Fees, GEICO argues that Plaintiffs’ claim for bad faith damages

should be dismissed, because there is no evidence that GEICO has made any

misrepresentation to Plaintiffs nor failed to disclose information to them in order to delay

or refuse to make UM payments. (Rec. Doc. 55-1, p. 19-20, GEICO’s Memorandum in

Support).

       Section 22:1973(A) states that an insurer “has an affirmative duty to adjust claims

fairly and promptly and to make a reasonable effort to settle claims with the insured or the

claimant, or both.” La. Rev. Stat. § 22:1973(A). The Louisiana Supreme Court has found

that the insurer’s “obligation to act in good faith is triggered by knowledge of the particular

situation, which knowledge ‘[t]he insurer has an affirmative duty’ to gather during the

claims process.” Kelly v. State Farm Fire & Cas. Co., 2014-1921 (La. 5/5/15), 169 So.3d

328. In other words, an insurer has a duty to conduct “a thorough investigation” and to

consider “the evidence developed in the investigation” when determining whether to settle

or litigate. See Smith v. Audubon Ins. Co., 95-2057 (La. 9/5/96), 679 So.2d 362, 377.

       An insurer can be found liable under Section 22:1973(B)(1) “for misrepresenting

or failing to disclose facts,” even if those facts are not related to the insurance policy’s

coverage. Kelly, 169 So.3d at 344. Additionally, Section 22:1973(B)(5) establishes that

an insurer can be found in breach of its duty of good faith if it fails to pay a claim within

sixty days following receipt of satisfactory proof of loss if the failure to pay is “arbitrary,

capricious, or without probable cause.” La. Rev. Stat. § 22:1973(B)(5). “Arbitrary and

capricious” has been interpreted by the Louisiana Supreme Court to mean “vexatious,”



                                          Page 5 of 6
       Case 2:19-cv-14711-JCZ-MBN Document 89 Filed 02/24/21 Page 6 of 6




and a “vexatious refusal to pay means unjustified or without reasonable or probable cause

or excuse.” Reed v. State Farm Mut. Auto. Ins. Co., 2003-0107 (La. 10/21/03), 857 So.2d

1012. “An insurer does not act arbitrarily and capriciously, however, when it withholds

payment based on a genuine (good faith) dispute about the amount of a loss or the

applicability of coverage.” Dickerson v. Lexington Ins. Co., 556 F.3d at 299 (citing

Calogero v. Safeway Ins. Co. of Louisiana, 1999-1625 (La. 1/19/00), 753 So. 2d 170,

174). Ultimately, the determination of whether an insured acted in bad faith depends on

the facts and circumstances of a particular case.

        “Summary judgment is not appropriate when a claim for bad faith penalties

depends on factual determinations concerning the reasonableness of the insurer's

actions.” Johnson v. State Farm Mut. Auto. Ins. Co., 11-1991, 2012 WL 1745497, at *4

(E.D. La. May 16, 2012) (Africk, J.).1 Because the Court finds that there is a genuine

dispute of material fact as to the reasonableness of GEICO’s actions, these factual

disputes would be best determined by the trier of fact.

        Accordingly;

        IT IS ORDERED that the Motion for Partial Summary Judgment by Plaintiffs

Dwayne Burrell and Devin Russell (Rec. Doc. 52) and the Motion for Partial Summary

Judgment by Defendant GEICO Casualty Company (“GEICO”) (Rec. Doc. 55) are

DENIED.



                                                        _________________________________
        February 24, 2021                                          JUDGE JAY C. ZAINEY
                                                          UNITED STATES DISTRICT JUDGE

1 The Louisiana Supreme Court has stated that “[t]he statutory penalties are inappropriate when the
insurer has a reasonable basis to defend the claim and acts in good-faith reliance on that defense.” Reed
v. State Farm Mut. Auto. Ins. Co., 857 So.2d 1012, 1021 (La. 2003).

                                              Page 6 of 6
